Talmadge, J.
(concurring)
I concur in the majority’s disposition of this case only because the expansive reading of ER 404(a) (1), which we first espoused in State v. Eakins, 127 Wn.2d 490, 902 P.2d 1236 (1995), compels this result. I dissented in Eakins because I did not believe the defendant’s reputation for peacefulness was truly relevant to the issue of whether he had formed the requisite intent to *16support the assault charges when he was allegedly in a state of diminished capacity. See also State v. Jackson, 46 Wn. App. 360, 730 P.2d 1361 (1986) (reputation of moral decency and sexual morality is irrelevant to charge of rape).
I also understand this Court’s oft-expressed antipathy toward strict liability crimes, even where the Legislature’s intent to create a strict liability crime is clear. See, e.g., State v. Bash, 130 Wn.2d 594, 925 P.2d 978 (1996); State v. Groom, 133 Wn.2d 679, 947 P.2d 240 (1997). Despite the creation of strict liability crimes by state and local legislative action, we have imported an intent element into drug possession crimes by our adoption of the unwitting possession defense. See State v. Cleppe, 96 Wn.2d 373, 381, 635 P.2d 435 (1981) (establishing unwitting possession as an affirmative defense to possession of a controlled substance to “ameliorate 0 the harshness of the almost strict criminal liability our law imposes” after specifically noting that the Legislature clearly did not intend for knowledge or intent to be an element of the crime). This is judicial legislation in its most direct form.
By our decision today, we cast our imprimatur on even more diversions from the core questions of culpability in a criminal case. The trier of fact will be compelled to try issues of Douglas Day’s reputation for truthfulness and sobriety, rather than focus on whether Day possessed the drugs and the drug paraphernalia, limited only by whether the evidence is “pertinent” to our judicially-created defense. Of course, the prosecution will be compelled to rebut this reputation evidence with testimony of Day’s odd behavior: driving erratically around officers at an emergency scene, lying about his alcohol use, evaluating his past marijuana use, and so forth. All of this carries the case far afield.
By our decisions in Eakins and here, we leave little substance in ER 404 as a limitation on the use of reputation evidence in criminal cases once the defendant argues lack of intent, whether or not intent is an element of the crime charged. While understandable in the context of our deci*17sions and compelled by stare decisis, I do not believe this is a positive trend in our law.
Bridge, J., concurs with Talmadge, J.